Case 3:13-cr-00226-RNC Document 529-1 Filed 01/07/21 Page 1 of 4




                    EXHIBIT
                             A
Search - Supreme Court of the United States
                            Case 3:13-cr-00226-RNC Document 529-1 Filed 01/07/21 Page 2 of 4

                                                                                                                           Search




             OPINIONS        FILING & RULES       ORAL ARGUMENTS            CASE DOCUMENTS            NEWS MEDIA



             ABOUT THE COURT




        Home >           Search Results

                                                                                                                                




                                                            Search documents in this case:                            Search
                                                                                                                       Search




                No. 20-455

                Title:                                Daniel Carpenter, Petitioner
                                                      v.
                                                      United States

                Docketed:                             October 8, 2020

                Lower Ct:                             United States Court of Appeals for the Second Circuit

                   Case Numbers:                      (19-70)




https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/20-455.html[1/6/2021 12:24:55 PM]
Search - Supreme Court of the United States
                            Case 3:13-cr-00226-RNC Document 529-1 Filed 01/07/21 Page 3 of 4
                   Decision Date:                     January 13, 2020

                   Rehearing Denied:                  May 7, 2020




                DATE                                  PROCEEDINGS AND ORDERS

                Oct 05 2020                           Petition for a writ of certiorari filed. (Response due November 9, 2020)

                                                      Petition       Proof of Service

                Oct 19 2020                           Waiver of right of respondent United States to respond filed.

                                                      Main Document

                Oct 21 2020                           DISTRIBUTED for Conference of 11/6/2020.



                Nov 09 2020                           Petition DENIED.




                NAME                                  ADDRESS                                   PHONE

                Attorneys for Petitioner

                Jonathan J. Einhorn                   Jonathan J. Einhorn, Esq.                 2036237373
                    Counsel of Record                 129 Whitney Avenue
                                                      New Haven, CT 06510


                                                      einhornlawoffice@gmail.com

                Party name: Daniel Carpenter

                Attorneys for Respondent

                Jeffrey B. Wall                       Acting Solicitor General                  202-514-2217
                    Counsel of Record                 United States Department of Justice
                                                      950 Pennsylvania Avenue, NW
                                                      Washington, DC 20530-0001

                                                      SupremeCtBriefs@USDOJ.gov

                Party name: United States




           OPINIONS                                      FILING & RULES                                 ORAL ARGUMENTS
           Opinions of the Court                         Electronic Filing                              Argument Transcripts
           Opinions Relating to Orders                   Rules and Guidance                             Argument Audio


https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/20-455.html[1/6/2021 12:24:55 PM]
Search - Supreme Court of the United States
                            Case 3:13-cr-00226-RNC Document 529-1 Filed 01/07/21 Page 4 of 4
           In-Chambers Opinions                          Supreme Court Bar                               Calendars and Lists
           Bound Volumes                                                                                 Courtroom Seating
           Online Sources Cited in Opinions
           Media Sources
           Case Citation Finder


           CASE DOCUMENTS                                NEWS MEDIA                                      ABOUT THE COURT
           Docket Search                                 Services for News Media                         Justices
           Orders of the Court                           Press Releases                                  Supreme Court at Work
           Orders by Circuit                             Media Advisories                                History and Traditions
           Granted/Noted Cases List                      Press Credentials                               The Supreme Court Building
           Journal                                       Speeches                                        Visiting the Court
                                                         A Reporter's Guide to Applications              Building Regulations
                                                           (PDF)                                         Frequently Asked Questions
                                                         Chief Justice's Year-End Reports on
                                                           the Federal Judiciary




        CONTACT US     |  SITE MAP   |   HELP    |                   FELLOWS PROGRAM              |    JOBS      |    LINKS       |   WEBSITE
        POLICIES AND NOTICES    |  PRIVACY POLICY                    |   USA.GOV



        SUPREME COURT OF THE UNITED STATES                           1 First Street, NE             Washington, DC 20543




https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/20-455.html[1/6/2021 12:24:55 PM]
